         Case 5:18-cv-03362-JLS Document 79 Filed 03/29/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SUSAN RAGUSA                                  : CIVIL ACTION
                                              :
              v.                              : NO. 18-3362
                                              :
LEHIGH UNIVERSITY                             :


                                        ORDER

             AND NOW, this 29th day of March, 2021, upon consideration of Defendant’s
motion for summary judgment and all responses and replies thereto, it is hereby
ORDERED that:
   1. The motion for summary judgment [Doc. 71] is GRANTED in part and DENIED in part.
   2. The motion is GRANTED with respect to Plaintiff’s claims for retaliation under the
      Americans with Disabilities Act and the Family Medical Leave Act.
   3. The motion is GRANTED with respect to Plaintiff’s claim for hostile work environment
      under the Family Medical Leave Act.
   4. Judgment is ENTERED in favor of the Defendant and against the Plaintiff on Plaintiff’s
      claims for retaliation under the Americans with Disabilities Act and the Family Medical
      Leave Act and for hostile work environment under the Americans with Disabilities Act.
   5. The motion is DENIED with respect to all other claims.




                                              BY THE COURT:



                                              /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.
